Exhibit 10.8

 

INVESTMENT SUB-ADVISORY AGREEMENT

 

THIS INVESTMENT SUB-ADVISORY AGREEMENT (“Agreement”), effective June 1, 2003 by
and between MONY Life Insurance Company of America, a Delaware life insurance
company (the “Adviser”), and Boston Advisers, Inc., a Massachusetts corporation
(the “Sub-Adviser”).

 

Adviser and Sub-Adviser agree as follows:

 

1.    Adviser hereby engages the services of Sub-Adviser in connection with
Adviser’s management of the Equity Growth Portfolio, Equity Income Portfolio,
and Diversified Portfolio (the “Portfolios”) of MONY Series Fund, Inc. (the
“Fund”). Pursuant to this Agreement and subject to the oversight and supervision
by Adviser and the officers and the board of directors of the Fund, Sub-Adviser
shall manage the investment and reinvestment of that portion of the assets of
the Portfolios that the Adviser shall, from time to time, direct.

 

2.    Sub-Adviser hereby accepts appointment by Adviser in the foregoing
capacity and agrees, at its own expense, to render the services set forth herein
and to provide the office space, furnishings, equipment and personnel required
by it to perform such services on the terms and for the compensation provided in
this Agreement.

 

3.    In particular, Sub-Adviser shall furnish continuously an investment
program for the Portfolios and shall determine from time to time in its
discretion the securities and other investments to be purchased or sold or
exchanged and what portions of the Portfolios shall be held in various
securities, cash or other investments. In this connection, Sub-Adviser shall
provide Adviser and the officers and directors of the Fund with such reports and
documentation as the latter shall reasonably request regarding Sub-Adviser’s
management of the Portfolios’ assets.

 

4.    Sub-Adviser shall carry out its responsibilities under this Agreement in
compliance with: (a) the Portfolios’ investment objective, policies and
restrictions as set forth in the Fund’s current registration statement, (b) such
policies or directives as the Fund’s directors may from time to time establish
or issue and communicate to the Sub-Adviser in writing, and (c) applicable law
and related regulations. Adviser shall promptly notify Sub-Adviser in writing of
changes to (a) or (b) above and shall notify Sub-Adviser in writing of changes
to (c) above promptly after it becomes aware of such changes.

 

In particular, the Sub-Adviser shall be responsible to ensure that the
Portfolios: (a) comply with the diversification requirements of Section 817(h)
of the Internal Revenue Code of 1986, as amended, (the “Code”) and regulations
issued thereunder as these apply to separate accounts through which variable
life insurance contracts and variable annuity contracts are issued, and (b)
continuously qualify as a regulated investment company under Sub-Chapter M of
the Code.



--------------------------------------------------------------------------------

5.    Sub-Adviser shall take all actions which it considers necessary to
implement the investment policies of the Portfolios as these relate to the
Portfolios, and in particular, to place all orders for the purchase or sale of
securities or other investments for the Portfolios with brokers or dealers
selected by it, and to that end, Sub-Adviser is authorized as the agent of the
Fund to give instructions to the Fund’s custodian as to deliveries of securities
or other investments and payments of cash for the account of the Portfolios. In
connection with the selection of brokers or dealers and the placing of purchase
and sale orders with respect to investments of the Portfolios, except where
Adviser or the Fund instruct Sub-Adviser to place orders with a particular
broker or dealer, Sub-Adviser is directed at all times to seek to obtain best
execution and price within the policy guidelines determined by the Fund’s board
of directors and set forth in the Fund’s current registration statement.

 

To the extent permitted by the policy guidelines set forth in the Fund’s current
registration statement, Sub-Adviser is authorized to consider, in the selection
of brokers and dealers to execute Portfolios transactions, not only the
available prices and rates of brokerage commissions, but also other relevant
factors which may include, without limitation: (a) the execution capabilities of
such brokers and dealers, (b) research, custody and other services provided by
such brokers and dealers which the Sub-Adviser believes will enhance its general
Portfolio management capabilities, (c) the size of the transaction, (d) the
difficulty of execution, (e) the operational facilities of such brokers and
dealers, (f) the risk to such a broker or dealer of positioning a block of
securities, and (g) the overall quality of brokerage and research services
provided by such brokers and dealers. In connection with the foregoing,
Sub-Adviser is specifically authorized to pay those brokers and dealers who
provide brokerage and research services to it a higher commission than that
charged by other brokers and dealers if the Sub-Adviser determines in good faith
that the amount of such commission is reasonable in relation to the value of
such services in terms of either the particular transaction or in terms of
Sub-Adviser’s overall responsibilities with respect to the Portfolios and to any
other client accounts or Portfolios which Sub-Adviser advises. The execution of
such transactions shall not be considered to represent an unlawful breach of any
duty created by this Agreement or otherwise.

 

In connection with the selection of brokers or dealers and the placing of
purchase and sale orders with respect to investments of the Portfolios, when
instructed to do so by either the Fund or the Adviser, Sub-Adviser agrees and is
authorized to place orders with one or more brokers or dealers identified by the
Fund or Adviser (including brokers or dealers who are affiliated persons of the
Fund or Adviser). The execution of such transactions shall not be considered to
represent an unlawful breach of any duty created by this Agreement or otherwise.

 

Sub-Adviser also is authorized to aggregate purchase and sale orders for
securities held (or to be held) in the Portfolios with similar orders being made
on the same day for other client accounts or Portfolios managed by Sub-Adviser.
When an order is so aggregated: (a) the actual prices applicable to the
aggregated transaction will be averaged and the Portfolios and each other
account or Portfolios participating in the aggregated transaction shall be
treated as having purchased or sold its portion of the securities at such
average price, and (b) all transaction costs incurred in effecting the
aggregated transaction shall be shared on a pro-rata basis among the accounts or
Portfolios (including the Portfolios) participating in the transaction. Adviser
recognizes that in some cases this procedure may adversely affect the size of
the position obtainable for the Portfolios.

 

2



--------------------------------------------------------------------------------

When recommending or effecting a transaction in a particular security or
investment for more than one client account or Portfolios (including the
Portfolios), Sub-Adviser may allocate such recommendations or transactions among
all accounts and Portfolios for whom the recommendation is made or transaction
is effected on a basis that Sub-Adviser considers equitable.

 

6.    Sub-Adviser’s services under this Agreement are not exclusive. Sub-Adviser
may provide the same or similar services to other clients. Adviser acknowledges
that, except when transactions for multiple clients are aggregated, transactions
in a specific security or other investment may not be recommended or executed at
the same time or price for all client accounts or Portfolios (including the
Portfolios) for which that security or investment is recommended or executed.
This Agreement does not require Sub-Adviser to give priority to the Portfolios
over other client accounts or Portfolios.

 

7.    Sub-Adviser shall for all purposes herein be deemed to be an independent
contractor and shall, unless otherwise expressly provided or authorized, have no
authority to act for or represent the Adviser, the Fund or the Portfolios or
otherwise be deemed agents of the Adviser, the Fund or the Portfolios.

 

8.    Sub-Adviser or an affiliated person of Sub-Adviser may act as broker for
the Portfolios in connection with the purchase or sale of securities or other
investments for the Portfolios, subject to: (a) the requirement that Sub-Adviser
seek to obtain best execution and price within the policy guidelines determined
by the Fund’s board of directors and set forth in the Fund’s current
registration statement; (b) the provisions of the Investment Advisers Act of
1940, as amended (the “Advisers Act”); (c) the provisions of the Securities
Exchange Act of 1934, as amended; and (d) other applicable provisions of law.
Such brokerage services are not within the scope of the duties of Sub-Adviser
under this Agreement. Subject to the requirements of applicable law and any
procedures adopted by Fund’s board of directors, Sub-Adviser or its affiliated
persons may receive brokerage commissions, fees or other remuneration from the
Portfolios or the Fund for such services in addition to Sub-Adviser’s fees for
services under this Agreement.

 

9.    The Adviser delegates the Adviser’s discretionary authority to exercise
voting rights with respect to the securities and other investments in the
Portfolios to the Sub-Adviser. The Sub-Adviser shall exercise these voting
rights unless and until the Adviser revokes this delegation. The Adviser may
revoke this delegation at any time without cause. The Sub-Adviser shall maintain
and preserve a record, in an easily-accessible place for a period of not less
than three years, of the Sub-Adviser’s voting procedures, and of the
Sub-Adviser’s actual votes, and shall supply this record to the Adviser, or any
authorized representative of the Adviser, upon the written request of the
Adviser or the Adviser’s authorized representative, as appropriate.

 

10.    Nothing in this Agreement shall require Sub-Adviser to take or receive
physical possession of cash, securities or other investments of the Portfolios.

 

3



--------------------------------------------------------------------------------

11.    Sub-Adviser is registered with the U.S. Securities and Exchange
Commission under the Advisers Act. Sub-Adviser shall remain so registered
throughout the term of this Agreement and shall notify Adviser immediately if
Sub-Adviser ceases to be so registered as an investment adviser.

 

12.    Sub-Adviser: (a) is duly organized and validly existing under the laws of
the State of Massachusetts with the power to own and possess its assets and
carry on its business as it is now being conducted, (b) has the authority to
enter into and perform the services contemplated by this Agreement, (c) is not
prohibited by the Investment Company Act of 1940, as amended, (the “1940 Act”)
or the Advisers Act from performing the services contemplated by this Agreement,
(d) has met, and will continue to seek to meet for the duration of this
Agreement, any other applicable federal or state requirements, or the applicable
requirements of any regulatory or industry self-regulatory agency, necessary to
be met in order to perform the services this Agreement, and (e) will promptly
notify Adviser of the occurrence of any event that would disqualify it from
serving as an investment adviser to an investment company pursuant to Section
9(a) of the 1940 Act.

 

13.    Adviser: (a) is duly organized and validly existing under the laws of the
State of Delaware with the power to own and possess its assets and carry on its
business as it is now being conducted, (b) has the authority to enter into and
perform the services contemplated by this Agreement, (c) is not prohibited by
the 1940 Act or the Advisers Act from performing the services contemplated by
this Agreement, (d) has met, and will continue to seek to meet for the duration
of this Agreement, any other applicable federal or state requirements, or the
applicable requirements of any regulatory or industry self-regulatory agency,
necessary to be met in order to perform the services this Agreement, and (e)
will promptly notify Sub-Adviser of the occurrence of any event that would
disqualify it from serving as an investment adviser to an investment company
pursuant to Section 9(a) of the 1940 Act. Adviser represents that the Fund is
(and during the term of this Agreement, will remain) registered as an open-end
management investment company under the 1940 Act and that the shares of the Fund
representing an interest in the Portfolios are (and during the term of this
Agreement will remain) registered under the Securities Act of 1933 and under any
applicable state securities laws.

 

14.    Sub-Adviser has adopted a written code of ethics complying with the
requirements of Rule 17j-1 under the 1940 Act and will provide Adviser and the
Fund with a copy of that code, together with evidence of its adoption. Within 20
days of the end of each calendar quarter during which this Agreement remains in
effect, the president or a vice president of Sub-Adviser shall certify to
Adviser or the Fund that Sub-Adviser has complied with the requirements of Rule
17j-1 during the previous quarter and that there have been no violations of
Sub-Adviser’s code of ethics or, if such a violation has occurred, that
appropriate action has been taken in response to such violation. Upon written
request of Adviser or the Fund, Sub-Adviser shall permit representatives of
Adviser or the Fund to examine the reports (or summaries of the reports)
required to be made to Sub-Adviser by Rule 17j-1(c)(1) and other records
evidencing enforcement of the code of ethics.

 

4



--------------------------------------------------------------------------------

15.    For the services rendered, the facilities furnished and the expenses
assumed by Sub-Adviser, Adviser shall pay Sub-Adviser at the end of each month a
fee based on the average daily net assets of the Portfolios at the following
annual rate:

 

0.15% on all assets

 

Sub-Adviser’s fee shall be accrued daily at 1/365th of the applicable annual
rate set forth above. For the purpose of accruing compensation, the net assets
of the Portfolios shall be determined in the manner and on the dates set forth
in the current prospectus of the Fund, and, on days on which the net assets are
not so determined, the net asset value computation to be used shall be as
determined on the immediately preceding day on which the net assets were
determined. In the event of termination of this Agreement, all compensation due
through the date of termination will be calculated on a pro-rated basis through
the date of termination and paid within thirty business days of the date of
termination.

 

During any period when the determination of net asset value is suspended, the
net asset value of the Portfolios as of the last business day prior to such
suspension shall for this purpose be deemed to be the net asset value at the
close of each succeeding business day until it is again determined.

 

16.    Sub-Adviser hereby undertakes and agrees to maintain, in the form and for
the period required by Rule 31a-2 under the 1940 Act, all records relating to
the Portfolios’ investments that are required to be maintained by the Fund
pursuant to the requirements of paragraphs (b)(5), (b)(6), (b)(7), (b)(9),
(b)(10) and (f) of Rule 31a-1 under the 1940 Act.

 

Sub-Adviser agrees that all books and records which it maintains for the
Portfolios or the Fund are the property of the Fund and further agrees to
surrender promptly to the Adviser or the Fund any such books, records or
information upon the Adviser’s or the Fund’s request (provided, however, that
Sub-Adviser may retain copies of such records). All such books and records shall
be made available, within five business days of a written request, to the Fund’s
accountants or auditors during regular business hours at Sub-Adviser’s offices.
Adviser and the Fund or either of their authorized representative shall have the
right to copy any records in the possession of Sub-Adviser which pertain to the
Portfolios or the Fund. Such books, records, information or reports shall be
made available to properly authorized government representatives consistent with
state and federal law and/or regulations. In the event of the termination of
this Agreement, all such books, records or other information shall be returned
to Adviser or the Fund. The Sub-Adviser agrees that the policies and procedures
established by the Sub-Adviser for managing the Portfolios, including, but not
limited to, all policies and procedures designed to ensure compliance with
federal and state regulations governing the sub-adviser/client relationship and
management and operation of the Portfolios, shall be made available for
inspection by the Adviser and the Fund or either of their authorized
representatives not less frequently than annually.

 

17.    Sub-Adviser agrees that it will not disclose or use any records or
confidential information obtained pursuant to this Agreement in any manner
whatsoever except as authorized in this Agreement or specifically by Adviser or
the Fund, or if such disclosure is required by federal or state regulatory
authorities.

 

5



--------------------------------------------------------------------------------

Sub-Adviser may disclose the investment performance of the Portfolios and the
Portfolios, provided that such disclosure does not reveal the identity of the
Adviser, the Portfolios or the Fund. Sub-Adviser may, however, disclose that
Adviser, the Fund and the Portfolios are its clients, provided that such
disclosure does not reveal the investment performance or the composition of the
Portfolios.

 

18.    In the absence of willful misfeasance, bad faith or gross negligence on
the part of Sub-Adviser or its officers, Directors or employees, or reckless
disregard by Sub-Adviser of its duties under this Agreement (together,
“disabling conduct”), Sub-Adviser shall not be liable to Adviser, the
Portfolios, the Fund or to any shareholder of the Portfolios for any act or
omission in the course of, or connected with, rendering services hereunder or
for any losses that may be sustained in the purchase, holding or sale of any
security, except to the extent otherwise provided in Section 36(b) of the 1940
Act concerning loss resulting from a breach of fiduciary duty with respect to
the receipt of compensation for services. Notwithstanding the foregoing, breach
by the Sub-Adviser of the second paragraph of section 4 hereof is deemed to be
disabling conduct.

 

19.    Sub-Adviser agrees to indemnify and defend Adviser, its officers,
directors, partners, employees and any person who controls Adviser for any loss
or expense (including attorneys’ fees) arising out of any claim, demand, action,
suit or proceeding arising out of any actual or alleged material misstatement or
omission in the Fund’s registration statement, any proxy statement, or
communication to current or prospective investors in the Portfolios relating to
disclosure about Sub-Adviser provided to Adviser by Sub-Adviser.

 

Sub-Adviser agrees to indemnify and defend Adviser, its officers, directors,
partners, employees and any person who controls Adviser for any loss or expense
(including attorneys’ fees) arising out of any claim, demand, action, suit or
proceeding arising out of the Sub-Adviser’s failure to ensure that the
Portfolios: (a) comply with the diversification requirements of Section 817(h)
of the Code and regulations issued thereunder as these apply to separate
accounts through which variable life insurance contracts and variable annuity
contracts are issued, and (b) continuously qualify as a regulated investment
company under Sub-Chapter M of the Code.

 

20.    Adviser agrees to indemnify and defend Sub-Adviser, its officers,
directors, partners, employees and any person who controls Adviser for any loss
or expense (including attorneys’ fees) arising out of any claim, demand, action,
suit or proceeding arising out of any actual or alleged material misstatement or
omission in the Fund’s registration statement, any proxy statement, or other
communication to current or prospective investors in the Portfolios (other than
a misstatement or omission relating to disclosure about Sub-Adviser approved by
the Sub-Adviser or provided to Adviser or the Fund by Sub-Adviser).

 

21.    This Agreement shall not become effective unless and until it is approved
by the board of directors of the Fund, including a majority of directors who are
not parties to this Agreement or interested persons of any such party to this
Agreement, and, to the extent required by law, a

 

6



--------------------------------------------------------------------------------

majority of the outstanding shares of the class of the Fund’s stock representing
an interest in the Portfolios. This Agreement shall come into full force and
effect on the date which it is so approved. This Agreement shall continue in
effect for one year and shall thereafter continue in effect from year to year so
long as such continuance is specifically approved at least annually by (a) the
board of directors of the Fund, or by the vote of a majority of the outstanding
shares of the class of stock representing an interest in the Portfolios, and (b)
a majority of those directors who are not parties to this Agreement or
interested persons of any such party cast in person at a meeting called for the
purpose of voting on such approval.

 

22.    Notwithstanding any other provision of this Agreement, this Agreement may
be terminated at any time without the payment of any penalty, by the Fund’s
board of directors, or by vote of a majority of the outstanding shares of the
class of stock representing an interest in the Portfolios on sixty days written
notice to the Adviser and Sub-Adviser, or by the Adviser, or by the Sub-Adviser,
on sixty days written notice to the other. This Agreement shall automatically
terminate in the event of its assignment or in the event of the termination of
the investment advisory agreement between the Adviser and the Fund regarding the
Adviser’s management of the Portfolios.

 

23.    This Agreement may be amended by the parties only if such amendment is
specifically approved by (a) a majority of those directors who are not parties
to this Agreement or interested persons of any such party cast in person at a
meeting called for the purpose of voting on such approval, and, if required by
applicable law, (b) a majority of votes attributable to the outstanding Fund
shares of the class representing an interest in the Portfolios.

 

24.    The terms “assignment”, “affiliated person” and “interested person”, when
used in this Agreement, shall have the respective meanings specified in the 1940
Act. The term “majority of the outstanding shares of the class” means the lesser
of (a) 67% or more of the votes attributable to shares of such class present at
a meeting if more than 50% of the votes attributable to such shares are present
or represented by proxy or (b) more than 50% of the votes attributable to shares
of such class.

 

25.    This Agreement shall be construed in accordance with laws of the State of
Delaware, and applicable provisions of the Advisers Act and 1940 Act.

 

26.    If any provision of this Agreement shall be held or made invalid by a
court decision, statute, rule or otherwise, the remainder of this Agreement
shall not be affected thereby.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

MONY Life Insurance Company of America By:       /s/    Kenneth M.
Levine            

--------------------------------------------------------------------------------

Title:    Executive Vice President

 

ATTEST:

/s/    Arthur Woods        

 

--------------------------------------------------------------------------------

Boston Advisers, Inc. By:       /s/    Michael Vogelzang            

--------------------------------------------------------------------------------

Title:    President

 

ATTEST:

/s/    Monica Vogelzang        

 

--------------------------------------------------------------------------------

 

 

8